 In the Matter of ARKANSAS FUEL OIL COMPANYandOILWORKERSINTERNATIONAL UNION, LOCAL 207, AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCaseNo. C4147.-Decided April 15,194Jurisdiction:oil producing industry..Settlement:stipulation providing for compliance with the Act..Remedial-:Orders: entered on stipulationMr. V. Lee McMahon,of Fort Worth, Tex., for the Board.Mr. Robert Roberts, Jr.,andMr. George K. Gilbert,of Shreveport,La., for the respondent.Mr. R. L. Whitehead,of Longview, Tex., andMr. C. Md,sengale,ofShreveport, La., for the Union.Cllr.Gerard J. Manacle,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and.amended charges 1 duly filed by Oil WorkersInternational Union, Local 207, affiliated with the Congress of Indus-trialOrganizations, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor- the Sixteenth Region (Fort Worth, Texas), issued its complaintdated March 6, 1942, against Arkansas Fuel Oil Company, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On March 6, 1942, copies of the complaint, accompanied by anotice of hearing, were duly served upon the respondent and theUnion.Concerning the unfair,labor practices, the complaint alleged in sub-stance: (1) that on certain named dates the respondent dischargedL. B. Lipsey, B. W. Owens, and A. O. Westbrook, and thereafteriThe original charge was filed on August 8, 1941, and amended charges on November 15,1941,and January30, 194240 N. L R B, No. 1G0455771-42-vol 40-36561 562DECISIONS OF NATIONAL LABOR- RELATIONS BOARDrefused to reinstate them in substantially equivalent employment, butoffered and provided them with less desirable employment, becausethey had joined or assisted the Union, or had engaged in other con-certed activities for the purposes of collective bargaining or othermutual aid or protection; (2) that on August 11, 1941, the respondentdiscriminated against J. A. Lee by transferring him to less desirablework and locations than were formerly enjoyed by him, and had fur-ther discriminated against him by other acts, because he had joinedor assisted the Union, and had engaged in other concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection; (3) that on November 8, 1941, the respondent dischargedH. J. Clark, and thereafter refused to reinstated him, because he hadjoined or assisted the Union, or had engaged in other concerted activi-ties for the purposes of collective bargaining or other mutual aid orprotection; and (4) that from on or about June 4, 1941, and there-after, the respondent interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed in Section 7 of the Act byurging, persuading,, and warning its employees to refrain from aiding,becoming, or remaining members of the Union, by threatening itsemployees with discharge and other reprisal's if they became or re-mained members of the Union, and by keeping under` surveillance theactivities, meetings, and meeting places of the Union.On March 19, 1942, the respondent filed an answer to the complaint,in which, among other things, it admitted the allegations with respectto its business and denied that it had engaged in unfair labor practices.Pursuant to notice, a hearing was begun at Longview, Texas, onMarch 19, 1942, before R. N. Denham, the Trial hxaminer duly desig-nated by the Chief Trial Examiner. The Board, the respondent,and the Union were represented by counsel and participated in thehearing.On March 23, 1942, during the course of the" hearing, the respond-ent, the Union, and counsel for the Board entered into a stipulation,subject to the approval of the Board, in settlement of the case.Thestipulation provides as follows :It is hereby stipulated and agreed by and between ArkansasFuel Oil Company, hereinafter referred to, as the Respondent,and V. Lee McMahon, Attorney, National Labor Relations Board,Sixteenth Region, that :I.Upon a charge filed by the Oil Workers International Union,Local 207, hereinafter referred to as the Union, the National LaborRelations Board, hereinafter referred to as the Board, by EdwinA. Elliott, Regional Director for the Sixteenth Region, FortWorth, Texas, acting pursuant to an authority granted in Section10 (b) of the National Labor Relations Act, 49 Stat. 449, herein- ARKANSAS FUEL OIL COMPANY563after referred to as the Act, and acting pursuant to its Rules andRegulations-Series 2, as amended, issued its complaint and noticeof hearing on the 6th day of March, 1942, against the Respondent.II.All parties hereto, acknowledge service of the complaintand notice of- hearing, a copy of the charge and all amendments,and all parties hereto acknowledge the service and the filing of theRespondent's answer denying the unfair labor practices allegedin the complaint, and all parties expressly waive their right tofurther hearing in this cause and all further or other procedureprovided by the National Labor Relations Act or the Rules andRegulations of the Board, including the taking of further testimony, and the findings of fact and conclusions of law in thismatter.III.Arkansas Fuel Oil Company is a West Virginia Corpora-tion, being a substantially wholly owned subsidiary of the Arkan-sas Natural Gas Corporation, a Delaware corporation, which inturn is a partially owned subsidiary of the Cities Service Com-pany.The Respondent is, and has been at all times material tothe issues in this case, engaged in acquiring and developing oilland, and in the production,refining,transportation,sale, anddistribution of petroleum and its related products.The areawhere the unfair labor practices are alleged to have occurred isknown as the East Texas Field, which is divided informally intonorth and south districts.The Respondent is engaged primarilyin the East Texas Field in the production, distribution and trans-portation of petroleum and its related products; the normal pro-duction of petroleum in the East Texas Field is approximately6600 barrels per. day; of this production in, excess of 50 per centis delivered to the Arkansas Pipe Line Corporation; the Arkan-sas Pipe Line Corporation consists of a main line together withfeed lines, and the main line starts at points in Texas and itsultimate destination is in Shreveport, Louisiana, the terminusof the pipe line being at the refinery of the Arkansas Fuel OilCompany located at Bossier City, Louisiana.The refinery atBossier City has a capacity of approximately 25,000 barrels perday and the products of this refinery are sold in all SouthernStates, including Kentucky,, but excluding Oklahoma.The pe-troleum of the East Texas Field hereinabove referred to is com-mingled with other petroleum in the Arkansas Pipe Line Corpo-ration's lines and its identity, is lost so that the petroleum fromthis East Texas area cannot be; traced in and through the Respond-ent's refinery.IV. Respondent admits that it is engaged in interstate com-merce within the meaning of the National Labor Relations Act. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. Irrespective of the record heretofore made in this proceed-ing, the following papers and instruments may be filed with theChief Trial Examiner of the National Labor Relations Board inWashington, D. C., and when said papers have been so filed theyshall constitute the entire record herein :(a)The second amended charge;(b)The Complaint and notice of hearing;(c)Respondent's answer;(d)The official transcript;(e)This stipulation.VI. It is further stipulated that upon the entire record in thiscase as set forth in paragraph V hereof an order may be forth-with entered by the Board providing as follows :The Respondent, Arkansas Fuel Oil Company, its officers andagents,1.Shall refrain from :,(a)Discouraging membership in the Oil Workers Interna-tional Union, Local 207, or any other labor organization of itsemployees by discharging, laying off or refusing to reinstate em-ployees, or by threatening to discharge or lay off any of its em-ployees, or in any other manner discriminating in regard to theirhire or tenure of employment, or any term or condition ofemployment;(b) In any other manner interfering with, restraining or coerc-ing its employees in the exercise of their right to self-organization,to form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theAct.2.Shall take the following affirmative action which will effec-tuate the policies of the Act:(a)Offer to reinstate A. O. Westbrook to his former employ-ment or substantially equivalent employment, to-wit: A job car-ried on the Company's payrolls as "switcher" in its productionfield at Olla, Louisiana; put A. O. Westbrook on the preferentialhiring or transfer list for any vacancy of a "switcher" job in theEast Texas Production Field of the company so that employmentwill be offered him there in the future at a time when a vacancyexists, and all switchers on the company's payroll in the EastTexas Field as of March 29, 1942, have first been offered thevacancy, as well as Sam, Naught and W. H. Little; restore to saidA. O. Westbrook all rights and privileges to which he was en-titled on the 27th day of October, 1941; ARKANSAS FUEL OIL COMPANY565(b)Offer to J. A. Lee reinstatement to his former position orsubstantially equivalent employment as a "switcher" in the EastTexas Field ; restore to said J. A. Lee all rights and privileges towhich he was entitled on the 10th day of August, 1941;(c)Offer to Luther B. Lipsey his former employment or sub-stantially equivalent employment as a "switcher" in the EastTexas Field; restore to said Luther B. Lipsey all rights and priv-ileges to which he was entitled on the 10th day of August, 1941;(d)Offer to H. J. Clark substantially equivalent employment,namely, a job as "switcber" in the Production Field known as theHardin Field in Liberty County, Texas ; restore to the said H. J.Clark all rights and privileges to which he was entitled on the 1stday of November, 1941;(e)Make whole A. O. Westbrook, J. A. Lee, Luther B. Lipseyand H. J. Clark by payment to them the sums as hereinafter setout:A. 0. Westbrook------------------------------------$644.48J.A. Lee------------------------------------------363 25Luther B Lipsey-----------------------------------394 75H J Clark----------------------------------------628 85(f)Post immediately, in conspicuous places throughout itsEast Texas Oil Production District, both in the northern andsouthern districts, and maintain for a period of at least sixty (60)consecutive days, the following notice:Notice to All Employees of Arkansas Fuel Oil Company in theEast Texas Production DistrictThis notice is posted pursuant to an order entered by the Na-tional Labor Relations Board, based upon an agreed settlementstipulation dated the 23rd day of March, 1942.Arkansas Fuel Oil Company agrees that it will :1.Refrain from(a)Discouraging membership in the Oil Workers Interna-tionalUnion, Local 207, or any other labor organization of itsemployees by discharging, laying off or refusing to.reinstate em-ployees, or by threatening to discharge or lay off any of itsemployees, or in any other manner discriminating in regard totheir hire or tenure of employment, or any term or condition ofemployment ;(b) In any other manner interfering with, restraining or co-ercing its employees in the exercise of their right to self-organiza-tion, to form, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargaining 566DECISIONSOF NATIONALLABOR RELATIONS BOARDor other mutual aid or protection as guaranteed in Section 7 ofthe Act.II.Shall take the following affirmative action ' ivhich will effec-tuate the policies of the Act :(a)Offer to reinstate A. O. Westbrook to his former employ-ment or substantially equivalent employment, to-wit: A job car-ried on the company's payrolls as "switcher" in its productionfield at Olla, Louisiana; put A. O. Westbrook on the preferentialhiring or transfer list for any vacancy of a "switcher" job in theEast Texas Production Field of the company so that employmentwill be offered him there in the future at a time when a vacancyexists, and all switchers on the company's payroll in ,the EastTexas Field as of March 29, 1942, have first been offered the va-cancy, as well as Sam Haught and W. H. Little; restore to saidA. O. Westbrook all rights and privileges to which he was entitledon the 27th day of October, 1941;(b)Offer to J. A. Lee reinstatement to his former position orsubstantially equivalent employment as a "switcher" in the EastTexas Field; restore to said J. A. Lee all rights and privileges towhich he was entitled on the 10th day of August, 1941;(c)Offer to Luther B.,Lipsey his former employment or sub-stantially equivalent employment as a "switcher" in the Eastleges to which he was entitled on the 10th day of August, 1941;(d)Offer to H. J. Clark substantially equivalent employment,namely, a job as "switcher" in its Production Field known as theHardin Field, in Liberty County, Texas; restore to the said H. J.Clark all rights and privileges to which he was entitled on the 1stday of November, 1941;(e)Make whole A. O. Westbrook, J. A. Lee, Luther B. Lipseyand H. J. Clark by payment to them the sums as hereinafterset out :A. 0 Westbrook-----------------------------------$644 48J.A. Lee------'-----------------------------------363.25Luther B. Lipsey-----------------------------------394.75H J. Clark----------------------------------------628 85All foremen and supervisory employees are directed to takenotice of the above directions and to use diligence to see that thecontents are carefully followed; and all foremen and supervisoryemployees of the company are hereby instructed that they mustnot in any way interfere with the rights of the employees as setout in paragraph I (b).The employees of Arkansas Fuel Oil Company are free tobecome or remain members of Oil Workers International Union,Local 207, or any other labor organization. ARKANSAS FUEL OIL COMPANY567The company will post immediately, maintain and keep visiblefor a period of at least sixty (60) consecutive days from the dateof posting copies of this notice on the bulletin boards and otherconspicuous places in its East Texas Oil Production District.ARKANSAS FUEL OIL COMPANY,By A. H. WEYLAND,General Superintendent.Dated: ----------------------------------(g)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this order whatsteps the Respondent has taken to comply herewith.The Board hereby orders that the relief sought by the, com-plaint as to W. B. Owens is hereby denied.VII. It is further stipulated and agreed that the United StatesCircuit Court of Appeals for the Fifth Circuit may upon applica-tion by the Board enter its decree enforcing the order of the Boardin the form above set out.The Respondent waives its right tocontest the entry of such decree and its right to receive notice ofthe filing of an application for the entry of such decree, providedthe Board furnishes the Respondent at its Shreveport, Louisiana,offices, a copy of the application when filed.The Board shallimmediately make application for said consent decree.IX. It is understood and agreed that this stipulation embodiesthe entire agreement between the parties and there is no verbalagreement of any kind which varies, alters or adds to thisstipulation.X. This stipulation shall be of no force and effect unless anduntil approved by the Board.On March 30, 1942, the Board issued an order approving the stipu-'lation,making it a part of the record, and pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regulations-Series 2, as amended, transferred the proceeding to the Board for thepurpose of entry of a decision ' and order pursuant to the provisionsof the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a West Virginia corporation having its principaloffice and place of business at Shreveport, Louisiana, is engaged in 568.DECISIONSOF NATIONAL LABOR RELATIONS BOARDacquiring and developing oil lands, and in the production, refining,transportation, sale, and distribution of petroleum and its relatedproducts.Part of the respondent's operations are carried on in an areain and about the cities of Longview and Kilgore, Texas, known asthe East Texas Field, where the unfair labor practices herein involvedare alleged to have occurred. The respondent produces approximately6,600 barrels of oil a day in the East Texas Field, over 50 percent ofwhich is transported by pipe lines, wherein it is commingled withpetroleum produced at other places, to the respondent's refinery atBossier City, Louisiana.The Bossier City refinery has a capacity ofapproximately 25,000 barrels a day, and its products are sold in allSouthern States, except Oklahoma.As set forth in the stipulationabove, the respondent concedes that it is engaged in interstate com-merce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that Arkansas Fuel Oil Company, its officers and agents :1.Shall refrain from :(a)Discouraging membership in the Oil Workers InternationalUnion, Local 207, or any other labor organization of its employees bydischarging, laying off or refusing to reinstate employees, or by threat-ening to discharge or lay off any of its employees, or in any othermanner discriminating in regard to their hire or tenure of employment,or any term or condition of employment;(b) In any other manner interfering with, restraining or coercingits employees in the exercise of their right to self-organization, to form, ijoin or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act.2. `Shall take the following affirmative action which will effectuatethe policies of the Act:.(a)Offer to reinstate A. O. Westbrook to his former employmentor substantially equivalent employment, to-wit: A job carried on thecompany's payrolls as "switcher" in its production field at Olla,Louisiana; put A. O. Westbrook on the preferential hiring or transferlist for any vacancy of a "switcher" job in the East Texas ProductionField of the company so that employment will be offered him therein the future at a time when a vacancy exists, and all switchers on ARKANSAS FUEL OIL COMPANY569the company's payroll in the East Texas Field as of March 29, 1942,have first been offered the vacancy,as well as SamHaught and W. H.Little; restore to said A. O. Westbrook all rights and privileges towhich,he°,wasrentitled on-the-27th. day of October, 1941;(b)Offer to J. A. Lee reinstatement to. his former position or sub-stantially equivalent employment as a "switcher" in the East TexasField; restore to said J. A. Lee all rights, and privileges to which hewas entitled on the 10th day of August, 1941;(c)Offer to Luther B. Lipsey his former employment or substan-tially equivalent employment as a "switcher" in the East Texas Field ;restore to said Luther B. Lipsey all rights and privileges to which hewas entitled on the 10th day of August, 1941;(d)Offer to H. J. Clark substantially equivalent employment,namely, a job as "switches" in its Production Field known as theHardin Field in Liberty County, Texas ; restore to the said H. J.Clark all rights and privileges to which; he was entitled on the 1stday of November, 1941;(e)Make whole A. O. Westbrook, J. A. Lee, Luther B. Lipsey andH. J. Clark by payment to them the sums as hereinafter set out:A. 0 Westbrook_________________________________________ $644 48J.A. Lee-----------------------------------------------363 25Luther B. Lipsey--------------------------------------- 394.75H. J. Clark--------------------------------------------- 628 85(f)Post immediately, in conspicuous places throughout its EastTexas Oil Production District, both in the northern and southerndistricts, and maintain for a period of at least sixty (60) consecutivedays, the following notice :Notice to All Employees of Arkansas Fuel Oil Company in theEast Texas Production DistrictThis notice is posted pursuant to an order entered by theNational Labor Relations Board, based upon an agreed settle-ment stipulationdated the23rd day of March, 1942.Arkansas Fuel Oil Company agrees that it will :1.Refrain from(a)Discouraging membership in the Oil Workers Interna-'tionalUnion, Local 207, or any other labor organization of itsemployees by discharging,laying off or refusing to reinstate em-ployees,or by threatening to discharge or lay off any of itsemployees, or in any other manner discriminating in regard totheir hire or tenure of employment,or any term or condition ofemployment ;(b) In any other manner interfering with, restraining or co-ercing its employees in the exercise of their right to self-organi- i570DECISIONSOF NATIONALLABOR RELATIONS BOARDzation, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or 'other mutual aid or protection as guaranteed in Section7 of the Act.II. Shall take the following affirmative action which will effec-tuate the policies of the Act:(a)Offer to reinstate A. O. Westbrook to his former employ-ment or substantially equivalent employment, to-wit : A job car-ried on the company's payrolls as "switcher" in its productionfield at Olla, Louisiana; put A. O. Westbrook on the preferentialhiring; or transfer list for any vacancy of a "switcher" job in theEast Texas Production Field of the company so that employmentwill be offered him there in the future at a time when a vacancyexists, and all switchers on the company's payroll in the EastTexas Field as of March 29, 1942, have first been offered thevacancy, as well as Sam Haught and W. H. Little ; restore tosaid A. O. Westbrook all rights and privileges to which he wasentitled on the 27th day of October, 1941;(b)Offer to J. A. Lee reinstatement to his former positionor substantially equivalent employment as a "switcher" in theEast Texas Field; restore to said J. A. Lee all rights and priv-ileges to which he was entitled on the 10th day of August, 1941;(c)Offer to Luther B. Lipsey his former employment or sub-stantially equivalent employment as a "switcher" in the EastTexas Field; restore to said Luther B. Lipsey all rights and priv-ileges to which he was entitled on the 10th day of August, 1941;(d)Offer to H. J. Clark substantially equivalent employment,namely, a job as "switcher" in its Production Field known as theHardin Field in Liberty County, Texas; restore to the said H. J.Clark all rights and privileges to which he was entitled on the1st day of November, 1941;(e)Make whole A. O. Westbrook, J. A. Lee, Luther B. Lipseyand H. J. Clark by payment to them the sums as hereinafterset out :A. 0 Westbrook-----------------------------------$644.48J.A. Lee------------------------------------------363 25Luther,B. Lipsey----------------------------------394.75H J. Clark----------------------------------------628.85All foremen and supervisory employees are directed to takenotice of the above directions and to use diligence to see that thecontents are carefully followed ; and all foremen and supervisoryemployees of the company are hereby instructed that they mustnot in any way interfere with the rights of the employees as setout in paragraph I (b). ARKANSAS FUEL OIL COMPANY571The employees of Arkansas Fuel Oil Company are free tobecome or remain members of Oil Workers International Union,Local 207, or any other labor organization.The company will post immediately, maintain and keep visiblefor a period of at least sixty (60) consecutive days from the dateof posting copies of this notice on the bulletin boards'and otherconspicuous places in its East Texas Oil Production District.ARSANSAB FUEL OIL COMPANY,By A. H. WEYLAND,General Superintendent.Dated: --------------------s**,****(g)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this order what stepsthe Respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the allegations of the complaintthat the respondent discriminated against W. B. Owens be, and theyhereby are, dismissed.